UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7618


ANDRE JUSTE,

                    Plaintiff - Appellant,

             v.

JOHN F. KERRY, U.S. State Security of State Affair; JEH CHARLES
JOHNSON, Secretary of Department of Homeland Security,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:17-cv-00217-MHL-RCY)


Submitted: April 19, 2018                                         Decided: April 23, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre Juste, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andre Juste appeals the district court’s order dismissing his civil action without

prejudice for failure to comply with a prior court order directing him to particularize his

complaint. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Juste v. Kerry, No. 3:17-cv-00217-

MHL-RCY (E.D. Va. Oct. 25, 2017). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2